State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 19, 2016                      106601
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

THOMAS M. GASPARRO,
                    Appellant.
________________________________


Calendar Date:   April 26, 2016

Before:   Peters, P.J., Lahtinen, Egan Jr., Devine and Mulvey, JJ.

                             __________


     Donna Marie Lasher, Youngsville, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


Peters, P.J.

      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered November 15, 2013, convicting defendant
upon his plea of guilty of the crime of burglary in the second
degree (two counts).

      Defendant pleaded guilty to two counts of burglary in the
second degree in full satisfaction of a six-count indictment, and
his plea included a waiver of the right to appeal. Prior to
sentencing, defendant moved to withdraw his plea, alleging that
it was the result of duress. County Court denied that motion
without a hearing and thereafter sentenced defendant to five
years in prison, to be followed by five years of postrelease
supervision. Defendant now appeals.
                              -2-                106601

      We affirm. Contrary to defendant's contention, the plea
colloquy and counseled written waiver executed in open court
demonstrate that he validly waived the right to appeal his
conviction and sentence (see People v O'Keefe, 133 AD3d 1034,
1034-1035 [2015], lv denied 26 NY3d 1148 [2016]; People v Long,
117 AD3d 1326, 1326 [2014], lv denied 24 NY3d 1003 [2014]).
Defendant's valid waiver of the right to appeal precludes us from
reviewing his contention that his sentence is harsh and excessive
(see People v Butler, 134 AD3d 1349, 1350 [2015], lvs denied 27
NY3d 962, 963 [2016]; People v Bethea, 133 AD3d 1033, 1033-1034
[2015]).

      As to defendant's plea, a review of the plea colloquy
demonstrates that the plea was entered knowingly, voluntarily and
intelligently. County Court engaged in a lengthy colloquy
informing defendant of the ramifications of the plea, including
the rights he would be relinquishing, and defendant affirmed his
understanding thereof and freely admitted to the commission of
the crimes (see People v Trimm, 129 AD3d 1215, 1216 [2015];
People v Hoyt, 106 AD3d 1340, 1340 [2013]). Any claim that
defendant was under duress at the time of the plea is belied by
the record, as he assured County Court that he had discussed the
plea with counsel and that he had not been threatened or coerced
into pleading guilty (see People v Hoyt, 106 AD3d at 1340; People
v Phillips, 71 AD3d 1181, 1183-1184 [2010], lvs denied 15 NY3d
755 [2010]). Finally, we reject defendant's contention that
County Court should have further inquired into his mental
condition at the time of his plea, inasmuch as he capably and
coherently responded to the court's questions during the
allocution, including stating that he was not under the influence
of alcohol or drugs or suffering from any physical or mental
impairments that prevented him from understanding the proceedings
(see People v Layton, 270 AD2d 714, 715 [2000], lv denied 95 NY2d
799 [2000]). Accordingly, County Court did not abuse its
discretion in denying defendant's motion to withdraw his plea
without a hearing.

     Lahtinen, Egan Jr., Devine and Mulvey, JJ., concur.
                        -3-                  106601

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court